The petitioner’s brother or sister do not wish to take charge of her, and the hospital deems itself discharged. The sister alone seems to have any interest to participate in the proceeding. The condition is not entirely satisfactory, but as the court below presumably acted with necessary discretion, this order is *939affirmed, without costs. If the petitioner becomes homeless and incompetent proceedings can be taken for her protection. Jenks, P. J., Thomas, Stapleton, Rich and Putnam, JJ., concurred.